DOOLING, District Judge.
Petition for review of referee’s order allowing receiver’s fees. The receiver was in possession of the property not more than six days. During that period the store was- closed. If any purchaser offered himself, the receiver let him into the store, which on each occasion occupied only 10 or 15 minutes. This happened not more than three times. The offer of 65 per cent, of the value of the stock from Raymond Bros., to whom it was finally sold, was secured through no effort of the receiver. He employed an attorney to prepare the few papers necessary and presented a claim for $200 for attorney’s fees. This was cut by Jhe referee to $75. He also presented a claim for $76.80 for his own services, which was reduced by the referee to $50.
It does not seem to me that the receiver performed any such services, or carried on the business to any such extent, as would warrant the allowance of any larger fee than 2 per cent, on the first $1,000 and one-half of 1 per cent, on all above $1,000, as provided in section 48d of the Bankruptcy Act.
The order will be modified, to allow the receiver the sum of $24.20.